United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 99-1726
                                   ___________

Tim Burton,                           *
                                      *
             Appellant,               *
                                      *
      v.                              * Appeal from the United States
                                      * District Court for the
Larry Norris, Director, Arkansas      * Eastern District of Arkansas.
Department of Correction; David       *
White, Warden, Tucker Unit,           *      [UNPUBLISHED]
Arkansas Department of Correction,    *
                                      *
             Appellees.               *
                                 ___________

                         Submitted: July 30, 1999
                             Filed: August 13, 1999
                                 ___________

Before McMILLIAN, LOKEN, and MURPHY, Circuit Judges.
                            ___________

PER CURIAM.

     Tim Burton appeals the district court’s1 order dismissing without prejudice his
42 U.S.C. § 1983 action against various prison officials for failure to exhaust his


      1
        The HONORABLE ELSIJANE TRIMBLE ROY, United States District Judge
for the Eastern District of Arkansas, adopting the report and recommendations of the
HONORABLE JOHN F. FORSTER, JR., United States Magistrate Judge for the
Eastern District of Arkansas.
administrative remedies. After carefully reviewing the record, we conclude Burton was
an Arkansas inmate when he commenced this action, he did not rebut the defendants’
showing that he started but failed to exhaust available remedies within the correctional
facility, and therefore the district court’s dismissal was consistent with 42 U.S.C.
§ 1997e(a). Accordingly, we affirm. See 8th Cir. R. 47A(a).

      A true copy.

             Attest:

                     CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-